ICJ_054_ICAOCouncil_IND_PAK_1972-01-19_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS
ET ORDONNANCES

1972

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS
AND ORDERS

 
COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

APPEL CONCERNANT LA COMPÉTENCE
DU CONSEIL DE L’OACI

(INDE c. PAKISTAN) |

ORDONNANCE DU 19 JANVIER 1972

1972

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPEAL RELATING TO THE JURISDICTION
OF THE ICAO COUNCIL

(INDIA v. PAKISTAN)

ORDER OF 19 JANUARY 1972
Mode officiel de citation:

Appel concernant la compétence du Conseil de l'OACI, ordonnance du
19 janvier 1972, C.L.J. Recueil 1972, p. 3.

Official citation:

Appeal Relating to the Jurisdiction of the ICAO Council, Order of 19
January 1972, I.C.J. Reports 1972, p. 3.

 

same 359 |

 

 
19 JANVIER 1972

ORDONNANCE

APPEL CONCERNANT LA COMPÉTENCE
DU CONSEIL DE L’OACI

(INDE c. PAKISTAN)

APPEAL RELATING TO THE JURISDICTION
OF THE ICAO COUNCIL

(INDIA v. PAKISTAN)

19 JANUARY 1972

ORDER
COUR INTERNATIONALE DE JUSTICE

1972 ANNÉE 1972
19 janvier
se era
Rôle ge 19 janvier 1972

APPEL CONCERNANT LA COMPETENCE
DU CONSEIL DE L’OACI

(INDE c. PAKISTAN)

ORDONNANCE

Le Vice-Président de la Cour internationale de Justice, faisant fonction

de Président en vertu de l’article 13 du Règlement de la Cour,

Vu l’article 48 du Statut de la Cour et l’article 37 du Règlement de la

Cour,

Vu l'ordonnance du 3 décembre 1971 reportant au 22 décembre 1971
la date d'expiration du délai pour le dépôt du mémoire du Gouvernement

indien,

Considérant que le mémoire du Gouvernement indien a été déposé

dans le délai ainsi prescrit;

Considérant que le Gouvernement pakistanais a fait connaître ses vues
sur le temps dont il avait besoin pour préparer son contre-mémoire et
que le Gouvernement indien a indiqué son désir de présenter une réplique

au contre-mémoire que déposerait le Gouvernement pakistanais;

Fixe comme suit la date d'expiration des délais pour la suite de la

procédure:

Pour le dépôt du contre-mémoire du Gouvernement pakistanais, le

29 février 1972;
4
4 CONSEIL DE L’OACI (ORDONNANCE 19 I 72)

Pour le dépôt de la réplique du Gouvernement indien, le 30 mars
1972;

Pour le dépôt de la duplique du Gouvernement pakistanais, le 28 avril
1972.

Fait en français et en anglais, le texte français faisant foi, au palais de la
Paix, à La Haye, le dix-neuf janvier mil neuf cent soixante-douze, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement indien et au
Gouvernement pakistanais.

Le Vice-Président,
{ Signé) F. AMMOUN.

Le Greffier,
(Signé) S. AQUARONE.
